Appeal from an order of the Supreme Court, Erie County (Kevin M. Dillon, J.), entered September 19, 2005 in a personal injury action. The order denied the motion of *1227defendants-third-party plaintiffs to set aside the verdict and dismiss the complaint or, in the alterative, grant a new trial.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs (see Smith v Catholic Med. Ctr. of Brooklyn & Queens, 155 AD2d 435 [1989]; see also CPLR 5501 [a] [1], [2]). Present—Scudder, P.J., Hurlbutt, Gorski and Martoche, JJ.